Citation Nr: 0123732	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic hip 
disability.

2.  Entitlement to service connection for a chronic knee 
disability.

3.  Entitlement to service connection for a chronic ankle 
disability.

(The claims of entitlement to service connection for a 
chronic cervical spine disability and entitlement to service 
connection for a chronic foot disability are addressed in a 
separate decision.)

REPRESENTATION

Appellant represented by:	Daniel D. Wedemyer, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Col. J.M.

ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1973.  The veteran also had periods of service with 
the Marine Corps Reserves between September 1973 and July 
1995, including periods of active duty for training, inactive 
duty training from April 7, 1989, to April 20, 1989, and from 
May 10, 1995, to June 9, 1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.

These claims were previously before the Board and were the 
subject of an August 1998 remand.  These claims were again 
considered by the Board and were the subject of a March 2000 
Board decision.  However, that March 2000 Board decision was 
vacated by Order of the United States Court of Appeals for 
Veterans Claims (Court) dated in January 2001.

The veteran's claims of entitlement to service connection for 
a chronic cervical spine disability and entitlement to 
service connection for a chronic foot disability are 
addressed in a separate decision because the veteran has a 
different representative for those claims.


REMAND

The Court has vacated the March 2000 Board decision by means 
of a January 2001 Order, issued pursuant to a January 2001 
Joint Motion for Partial Remand and to Stay Proceedings.  
That Joint Motion notes that the veteran received treatment 
from a Dr. Jerome Wall and that records of such treatment are 
not contained in the claims folder.  The Joint motion noted 
that the record did not document whether the RO had attempted 
to obtain records from Dr. Wall.

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran's representative argues that VA has failed to 
properly develop the veteran's claims consistent with the 
remand instructions contained in an August 1998 Board remand.  
Specifically, the veteran's representative argues that VA 
(1) failed to obtain medical records from the veteran's 
reserve units, (2) failed to request a written verification 
from the National Personnel Records Center of the veteran's 
that all secondary sources had been searched for records of 
the veteran's treatment during training periods, (3) failed 
to afford the veteran a VA orthopedic examination wherein the 
examiner reviewed his VA claims folder, and (4) failed to 
readjudicate the veteran's claims and provide a supplemental 
statement of the case.

In addition, during the pendency of the veteran's claims, the 
statutory guidelines for development of claims have been 
amended through the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the subsequently promulgated regulations, 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Therefore, the Board finds that the RO should 
develop the veteran's claims consistent with those statutes 
and regulations, to the extent applicable, and provide any 
appropriate notification required.

Accordingly, this case is REMANDED for the following:

1.  The RO should take all necessary 
steps to verify from the service 
department, all periods of the veteran's 
active and inactive duty training.

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
service.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder, to include records of 
treatment by Dr. Wall.  The RO should 
also inform the veteran of any records it 
has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2))

3.  Following the completion of the 
foregoing, the RO should schedule the 
veteran for an appropriate examination in 
order to determine whether the veteran 
has current hip, knee, or ankle 
disabilities, and to obtain an informed 
opinion as to the etiology of any current 
hip, knee, or ankle disability.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a) The examiner should specifically 
state that a review of the veteran's 
medical records and claims folder 
has been conducted.

b) The examiner should state whether 
any chronic hip, knee, or ankle 
disability was incurred in or 
aggravated during the veteran's 
period of active duty from August 
1968 to September 1973, during any 
period of active duty for training, 
or during his periods of active duty 
for special work from April 7, 1989, 
to April 20, 1989, and from May 10, 
1995, to June 9, 1995.  If the 
answer is in the affirmative, the 
examiner should specify the disease 
or injury and the date of that 
disease or injury or the period of 
active duty or active duty for 
training during which the injury was 
incurred in or aggravated.

c) The examiner should state whether 
the evidence of record shows that 
the veteran manifested arthritis of 
the hips, knees, or ankles within 
one year of his separation from 
active duty on September 1, 1973.

d) The examiner should state whether 
or not any chronic hip, knee, or 
ankle disability is proximately due 
to or the result of any disease or 
injury incurred in or aggravated 
during the veteran's period of 
active duty from August 1968 to 
September 1973, during any period of 
active duty for training, or during 
his periods of active duty for 
special work from April 7, 1989, to 
April 20, 1989, and from May 10, 
1995, to June 9, 1995.  If the 
answer is in the affirmative, the 
examiner should specify the disease 
or injury and the date of that 
disease or injury or the period of 
active duty or active duty for 
training during which the injury was 
incurred in or aggravated.

e) The examiner should state whether 
or not any chronic hip, knee, or 
ankle disability is proximately due 
to or the result of any injury 
incurred in or aggravated during any 
period of inactive duty training 
from September 1973 to July 1995.  
If the answer is in the affirmative, 
the examiner should specify the 
injury and the period or periods of 
inactive duty training during which 
that injury was incurred.


4.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

5.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, complying with all 
applicable notice and development 
requirements.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See, 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




